                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


GARRETT BLACKBURN, as Owner                   Cause No. 2:19-cv-00057-BMM
of the G3 1652 JON BOAT,

Plaintiff                                     ORDER DIRECTING
                                              ISSUANCE OF MONITION
For Exoneration From or Limitation of         AND SPECIAL
Liability.                                    RESTRAINING ORDER


      A Complaint having been filed herein by Plaintiff-in-Limitation GARRETT

BLACKBURN (“Plaintiff-in-Limitation”) as owner and operator of that certain

vessel, the G3 1652 JON BOAT, bearing Vessel Identification Number

MT5670BA and Montana Vehicle Identification Number GEN93167F112, her

engine, tackle, apparel, appurtenances, etc. (hereinafter referred to as “the JON

BOAT”) seeking exoneration from or limitation of liability as provided for by

statute, for all losses, damages or injuries occasioned, sustained or incurred upon,

or in any manner arising out of the fishing trip on the JON BOAT on April 28,

2019, in which a passenger onboard the JON BOAT died during the course of the

fishing trip, while the JON BOAT was in the navigable and interstate waters of




                                          1
Holter Lake, Helena, Montana (hereinafter the “incident”.) It appearing from

Plaintiff-in-Limitation’s complaint that the value of the JON BOAT at the

conclusion of the incident does not exceed $9,800.00, and that claims have been

and may be asserted against Plaintiff-in-Limitation for loss and damage and that

said claims are subject to limitation in the action now on file in this Court;

      Now, upon application of the Plaintiff-in-Limitation herein,

      IT IS HEREBY ORDERED that a Notice and Monition issue out of and

under the seal of this Court to and against all persons, concerns, or firms claiming

damages for any and all losses, damages, or injuries occasioned, sustained, or

incurred upon, or in any manner arising out of or consequent upon, arising out of

the incident, admonishing them and each of them to appear and file their

respective claims with the Clerk of this Court on before December 13, 2019 and

to make due proof of their respective claims in such manner as may hereinafter be

directed by further order of this Court, subject to the right of any persons,

concerns, or firms to controvert or question said claims, with liberty also to any

such claimants who have duly filed their claims to answer the complaint herein

and to file such answer with the Clerk of this Court on or before the date specified

above; and

       IT IS FURTHER ORDERED that public notice of said monition pursuant to

  the Federal Rules of Civil Procedure, Supplemental Rule F(4) for Admiralty and




                                           2
Maritime Claims, shall be given by publication in a newspaper of general

circulation in Butte, Montana published once a week for four successive weeks

prior to the date fixed herein for the filing of claims; and

      IT IS FURTHER ORDERED that not later than the date of the second

publication of said notice, the Plaintiff-in-Limitation shall mail or cause to be

mailed a copy of the said notice to every person, firm or concern known to have

made any claim against the Plaintiff-in-Limitation or the JON BOAT arising from

the aforementioned incident; and

      IT IS FURTHER ORDERED that the institution and prosecution of any

suits, actions, or legal proceedings of any nature or description whatsoever in any

court, except in this proceeding for exoneration from or limitation of liability and

any Limitation Action filed by GARRETT BLACKBURN, against the Plaintiff-in-

Limitation, the JON BOAT, its owners and its operators in respect of any claim or

claims arising out of, occasioned by, or in any way consequent upon the

aforementioned incident involving the JON BOAT, or otherwise subject to

limitation in this proceeding, be and the same are hereby enjoined, this special

restraining order to remain in effect until the determination of the action in this

Court; and

 IT IS FURTHER ORDERED that service of this Order as a restraining order shall

       be made by delivering a certified copy of this to the person or persons to be




                                           3
restrained, or to their respective attorneys or representatives.

      IT IS ORDERED this 14th day of November, 2019.




                                           4
